Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about July 12, 1988, which denied defendants’ motion to change venue from Bronx County to Westchester County pursuant to CPLR 510 (3), unanimously affirmed, without costs.
Plaintiff sued defendants New Rochelle Hospital Medical Center and certain treating physicians at said hospital for medical malpractice stemming from the alleged negligent insertion of a catheter tube. Plaintiff properly placed venue in Bronx County on the basis of her residence. Defendants, who are seeking a change of venue pursuant to CPLR 510 (3), have the burden of proving the convenience of material witnesses and the ends of justice will be promoted by a change of venue (Stavredes v United Skates, 87 AD2d 502). There is no showing that proposed material witnesses would be any more convenienced by having to travel to the Bronx County courthouse rather than the Westchester County courthouse in White Plains (see, e.g., Scott v Ecker Mfg. Corp., 161 AD2d 347), *391particularly where the Bronx County courthouse is closer to defendant’s place of business than is the White Plains courthouse. Concur—Ross, J. P., Milonas, Asch, Ellerin and Rubin, JJ.